Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/10/2022.
Applicant’s arguments have bene fully considered but are not persuasive. Applicant’s traversal of the restriction is on the grounds that “the groups could be commonly examined without undue burden, as at least some of the groups share common technical features” (see 5/10/2022 Remarks, Page 5). 
This is not found persuasive since said first group of claims is directed to a WPT receiver and the second group of claims is directed to a WPT transmitter. Since transmitter and receivers are independent devices, searching the functional control aspects of one does not equate to the functional control aspects of the other. 

Information Disclosure Statement
It is noted that the IDS of 7/9/2021 cited reference “5917182” (Cite No. 11) does not correspond to Inventor “Burton et al.”. This reference has been corrected as best understood to be US Patent # 6,917,182.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following claims are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,095,155. Although the claims at issue are not identical, they are not patentably distinct from each other because:
It is clear that all the elements of the following application claims (See chart below) are to be found in patent claims  (as the application claims fully encompasses patent claims).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of the application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims is anticipated by claims of the patent, it is not patentably distinct from claims of the patent.
U.S. Patent # 11,095,155
U.S. Patent Application # 17/371,923
Claim(s):
Claim(s):
6
2
6 (see claim 1)
3
7
4
6 (see claim 1)
5
8
7
9
8
10
9

	
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Calhoon et al. US 2005/0127868.

Calhoon teaches:
2. An electric power reception apparatus comprising: 
a controller (316, FIG3) configured 
to receive a first power from an electric power supply apparatus (eg via said charging stage 612, FIG6 via said power connection to 320, see FIG3), 
to transmit an identification information to the electric power supply apparatus (step 608, FIG6) in an authentication process (“authentication process” read on by steps 600-608) following receipt of a request for the identification information from the electric power supply apparatus (see step 606, FIG6).

Calhoon controller configuration steps of FIG,6 fail to explicitly teach:
to transmit a power control information to the electric power supply apparatus after the identification information is transmitted.  
	However Calhoon further teaches said configuration of transmit a power control information to the electric power supply apparatus as taught in step 506-508, FIG5A and Spec. Para. [0047]). Furthermore, Calhoon teaches “any or all steps shown in blocks 500-522 in FIG. 5A… can be implemented in the process shown in FIG. 6.
	As suggested by Calhoon, it would have bene obvious to implement the steps 506-508 as taught by FIG5A of Calhoon into the process of FIG. 6 of Calhoon with the motivation of obtaining needed and desired charging parameters from the battery/receiver in order for the transmitter to provide superior and proper charging. 

5. The electric power reception apparatus according to claim 2, wherein the controller is configured to receive the first power in an electric power supply process, and to receive a second power in the authentication process, and the second power is lower than the first power (see Spec. Para. [0045] noting “low power” mode).  

6. The electric power reception apparatus according to claim 2, wherein the identification information identifies the electric power reception apparatus (see Spec. Para. [0047] ie. “ID”).   

Calhoon controller configuration steps of FIG,6 fail to explicitly teach:
7. The electric power reception apparatus according to claim 2, wherein the power control information includes an indication that charging has initiated after the performance of the authentication process.
	
However Calhoon further teaches said configuration via FIG5A: wherein the power control information includes “an indication” that charging has “ initiated” after the performance of the authentication process (see FIG5A, at least STEP 508 which would indicate charging has “initiated” as initiated would include setting parameters).  
As suggested by Calhoon, it would have bene obvious to implement the above steps as taught by FIG5A of Calhoon into the process of FIG. 6 of Calhoon with the motivation of providing known and desirable charging control functionality. 


Calhoon controller configuration steps of FIG,6 fail to explicitly teach:
	8. The electric power reception apparatus according the claim 7, wherein the power control information includes an indication that charging has been completed following the indication that charging has initiated.  
	However Calhoon further teaches said configuration via FIG5: wherein the power control information includes an indication that charging has been completed following the indication that charging has initiated (ie STEP 518 or subsequent steps, FIG5A).  
As suggested by Calhoon, it would have bene obvious to implement the above steps as taught by FIG5A of Calhoon into the process of FIG. 6 of Calhoon with the motivation of providing known and desirable charging control functionality. 

Calhoon controller configuration steps of FIG,6 fail to explicitly teach:
	9. The electric power reception apparatus according the claim 7, wherein the power control information includes an indication that charging has been completed after the performance of the authentication process.  
	However Calhoon further teaches said configuration via FIG5: wherein the power control information includes an indication that charging has been completed after the performance of the authentication process (ie STEP 518 or subsequent steps, FIG5A).  
As suggested by Calhoon, it would have bene obvious to implement the above steps as taught by FIG5A of Calhoon into the process of FIG. 6 of Calhoon with the motivation of providing known and desirable charging control functionality. 

10. The electric power reception apparatus according to claim 2, wherein the authentication process is initiated following a determination of a presence of the electric power reception apparatus in proximity to the electric power supply apparatus (read on by said first step of polling, para. 45).  

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Calhoon et al. US 2005/0127868 in view of Svensson US 6,429,622.

Calhoon fails to teach:
Calhoon teaches a switch depicted to control charging of said battery (see FET in series with said battery controlled by controller 352) however fails to explicitly teach wherein the controller turn on a switch to charge a battery after said authentication process.
Svensson teaches turn on a switch to charge a battery after said authentication process (see col. 7, line 55 to col. 8, line 12).	
It would have been obvious to one of ordinary skill in the art to incorporate said switching means as taught by Svensson into the system of Calhoon with the motivation to use a known means to realize charge/power control of said battery. 

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Calhoon et al. US 2005/0127868 in view of Svensson US 6,429,622 and Gold 5,898,294.

Calhoon teaches switching off a battery charger after battery is charged (see 520, FIG5A) however fails to explicitly teach:
4. The electric power reception apparatus according to claim 3, wherein the controller is configured to turn off the switch following an indication that charging has been completed.  
	Gold teaches a controller configured to turn off the switch following an indication that charging has been completed (see col. 5, lines 53-65).
	It would have been obvious to one of ordinary skill in the art to provide said disconnect means as taught by Gold into the apparatus of Calhoon with the motivation of providing a known and desirable means of protecting battery and/or reducing unnecessary power consumption.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836